United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 00-1525                                  September Term, 2001
                                                                 

                                        Filed On: January 25, 2002 [653244]
Sasol North America Inc.,
          Petitioner

             v.

National Labor Relations Board,
          Respondent



     BEFORE:   Sentelle and Rogers, Circuit Judges; and Williams, Senior Circuit       
                             Judge

                            O R D E R

     It is, ORDERED, on the court's own motion, that the opinion filed January 8,
2002, be amended as follows: 

     (1) The last sentence of the opening paragraph "We therefore reverse and
remand for further proceedings." be deleted; and insert in lieu thereof,

     "We therefore grant the petition for review, deny the cross-application for
enforcement and remand for further proceedings."

     (2) The last paragraph of the opinion "We reverse the Board's decision and
remand the case to the Board for further proceedings consistent with this opinion." be
deleted; and insert in lieu thereof,
           
     "We grant the petition for review, deny the cross-application for enforcement,
and remand the case to the Board for further proceedings consistent with this opinion."  

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk

BY:

Deputy Clerk